y




                                    MANDATE
                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00856-CV

                            ADRIAN BEAMON, Appellant

                                           V.

                           ROMANA SANTANA, Appellee

Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No. 1051415)

TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 12th day of March, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
      Appellant, Adrian Beamon, has neither established indigence nor paid, or
      made arrangements to pay, all the required fees. Further, appellant has not
      paid or made arrangements to pay the fee for preparing the clerk’s record.
      After being notified that this appeal was subject to dismissal, appellant did
      not adequately respond. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the appeal be dismissed.
      It is further ORDERED that appellant pay all costs incurred by reason of this
      appeal. It is further ORDERED that this decision be certified below for
      observance.
      Judgment rendered March 12, 2015.
      Judgment rendered by panel consisting of Justices Keyes, Bland, and
       Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT